  Case 2:21-cr-20228-LJM-APP ECF No. 1, PageID.1 Filed 04/07/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA
                                             &DVHíFUí
                                             $VVLJQHG7R0LFKHOVRQ/DXULH-
                                             5HIHUUDO-XGJH3DWWL$QWKRQ\3
vs.                                          $VVLJQ'DWH
                                             'HVFULSWLRQ,1)286$9%$5$6+ 1$



D-1   DEANNA BARASH,
                                                      VIOLATION:         18 U.S.C. ' 1503
     Defendant.
_____________________________/

                                 INFORMATION

The United States Attorney charges:

                                    COUNT 1

                              18 U.S.C. ' 1503
        Obstructing a Federal Grand Jury and Criminal Investigation

D-1   DEANNA BARASH

      On or about May 2018 through December 9, 2019, in the Eastern District of

Michigan, the defendant, Deanna Barash, did corruptly influence, obstruct and

impede or endeavor to influence, obstruct and impede the due administration of

justice in a federal grand jury and criminal investigation in the Eastern District of

Michigan by deleting emails related to conduct under investigation and subsequently

                                         1
  Case 2:21-cr-20228-LJM-APP ECF No. 1, PageID.2 Filed 04/07/21 Page 2 of 3




making intentionally false statements to federal law enforcement officials

concerning her deletion of those emails, in violation of Title 18, United States Code,

Section 1503.

SAIMA S. MOHSIN
$FWLQJUnited States Attorney


____________________________                  __________________________
                                              __________________________
David A. Gardey                               Steven
                                              St     P.
                                                     P Cares
                                                        C
Assistant United States Attorney              Assistant United States Attorney
Chief, Public Corruption Unit



Date: April 7, 2021




                                          2
                   Case 2:21-cr-20228-LJM-APP ECF No. 1, PageID.3 Filed 04/07/21 Page 3 of 3
                (Companion Case information MUST be completed by AUSA and initialed.)

  United States District Court                          Criminal Case Cover Sheet                             Case Number
  Eastern District of Michigan
                                                                                                              21-20228
 NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.



                                                                                         Companion Case Number:
  Companion Case Information
  This may be a companion case based upon LCrR 57.10 (b)(4)1:                            Judge Assigned:

                           Yes                   No                                      AUSA’s Initials:       /s/ spc

          Case Title: USA v. Deanna Barrash

          County where offense occurred :                           Oakland

          Check One:                     Felony                                  Misdemeanor                                  Petty

                           Indictment/ 俶䢢Information --- no prior complaint.
                           Indictment/     Information --- based upon prior complaint [Case number:                                              ]
                           Indictment/     Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 Superseding Case Information

 Superseding to Case No:                                                                        Judge:


                    Corrects errors; no additional charges or defendants.
                    Involves, for plea purposes, different charges or adds counts.
                    Embraces same subject matter but adds the additional defendants or charges below:

                    Defendant name                                               Charges                       Prior Complaint (if applicable)




 Please take notice that the below listed Assistant United States Attorney is the attorney of record for
 the above captioned case.

           April 7, 2021                                               /s/ Steven P. Cares
                     Date                                              Steven P. Cares
                                                                       Assistant United States Attorney
                                                                       211 W. Fort Street, Suite 2001
                                                                       Detroit, MI 48226-3277
                                                                       Phone:313-226-9139
                                                                       Fax: 313-226-3271
                                                                       E-Mail address: steven.cares@usdoj.gov
                                                                       Attorney Bar #: P68503

 1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.
                                                                                                                                            5/1
